DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 12/08/2021 have been entered. Claims 1-14 and 16-44 remain pending in the application. Claims 1 and 16-38 are amended, Claim 15 has been cancelled, and Claims 41-44 are newly added. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-final Office Action mailed 06/08/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 91 (page 17, lines 16-19).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1-4, 6, 7, 9-12, 16-23, 27, 30-38, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of Mollura, Sr. et al. (US 6468239), herein after referred to as Mollura.
Regarding Claim 1, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper, the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion (Annotated figs. 1 and 2 shows padding disposed in all of the recited portions), the hockey goalkeeper leg pad comprising: - a front portion configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (42) of the padding; - a side portion (48) configured to overlie a side of the hockey goalkeeper's leg and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member of the padding (annotated Fig. 12 shows the side extension projecting rearwardly from the front portion (42)); wherein the front pad member (42) and the side pad member (see annotated Fig.) are interconnected (col. 5 ll. 22-24, “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein annotated fig. 12 shows the side pad member is part of the side portion (48) therefore the front pad member and side pad member are connected).
Examiner notes that while Figs. 1 and 2 refer to a different embodiment of LaBerge et al. than fig. 12, the different embodiments are referring to the arrangement of the front pad member (42), side pad member, and cover in relation to each other, however the overall structure is the same, therefore Figs. 1 and 2 are an accurate depiction of the location of the reinforcement.

Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the hockey leg pad includes a reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the reinforcement; the front reinforcing member is adjacent  to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member; and the front reinforcing member and the side reinforcing member are interconnected so that the hockey leg pads are more rigid and offer a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 2, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad (42) member and the side pad member (see annotated Fig.) are integrally formed with one another (col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein annotated fig. 12 shows the side pad member is part of the side portion (48), and thus by securing the pads together, they are integrally formed with one another).
Regarding Claim 3, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (see annotated Fig.) are contiguous (col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing 
Regarding Claim 4, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (see annotated Fig.) extend from one another (annotated Fig. 12 shows the front pad member (42) extending from the side pad member).
Regarding Claim 6, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (48) are fastened together (col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48”).
Regarding Claim 7, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 6, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (see annotated Fig.) are fastened together by an adhesive between the front pad member and the side pad member (col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein annotated fig. 12 shows the side pad member is part of the side portion (48) and wherein glue is an adhesive).
Regarding Claim 9, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (see annotated Fig.) lie substantially perpendicularly to one another (annotated Fig. 12 shows the side pad member (see annotated Fig.) substantially perpendicular to the front pad member (42)).
Regarding Claim 10, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the side pad 
Regarding Claim 11, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches a covering (50) that covers at least part of the padding, wherein the front pad member (42) and the side pad member (see annotated Fig.) are connected to one another inside the covering (50) (col. 5 ll. 22-26 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48 so as to make a single backing pad for the cosmetic component layer, which is encased in fabric sack 50,” wherein annotated fig. 12 shows the side pad member is a part of the side portion (48)).
Regarding Claim 12, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 11, as discussed in the rejections above. LaBerge et al. further teaches wherein the front pad member (42) and the side pad member (see annotated Fig.) are connected to one another independently of a connection of the covering and the padding (col. 5 ll. 22-26 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48 so as to make a single backing pad for the cosmetic component layer, which is encased in fabric sack 50,” wherein annotated fig. 12 shows the side pad member is a part of the side portion (48) and wherein as the front (42) and side pad members are only encased within the cover, the connection of the pad members is independent from the connection between the pad members and the cover).
Regarding Claim 16, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the reinforcement comprises a bracket.


Regarding Claim 17, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the reinforcement is L- shaped.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the reinforcement is L-shaped so that the reinforcement follows the shape of the padding (annotated fig. 12 of LaBerge et al. shows the front and side pad members forming an L-shape).
Regarding Claim 18, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the front reinforcing member and the side reinforcing member lie substantially perpendicularly to one another.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the front reinforcing member and the side reinforcing member lie substantially perpendicularly to one another so that the reinforcement follows the shape of the padding (annotated fig. 12 of LaBerge et al. shows the front and side pad members being substantially perpendicular to one another).
Regarding Claim 19, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the front reinforcing member and the side reinforcing member are integrally formed with one another.


Regarding Claim 20, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the front reinforcing member and the side reinforcing member are contiguous.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the front reinforcing member and the side reinforcing member are contiguous so that the reinforcement is more stable and rigid, and offers a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 21, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the front reinforcing member and the side reinforcing member extend from one another.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the front reinforcing member and the side reinforcing member extend from one another so that the reinforcement is more stable and rigid, and offers a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 22, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 

Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected). Mollura further teaches wherein the front reinforcing member and the side reinforcing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the front reinforcing member and the side reinforcing member are fastened together so that the reinforcement is more stable and rigid, and offers a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 23, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 15, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the reinforcement comprises rigid material.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the reinforcement comprises a rigid material so that the hockey leg pads are more rigid and offer a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 27, LaBerge et al. teaches all of the limitations of the hockey goalkeeper leg pad of Claim 23, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the rigid material comprises a polymeric material. 
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. such that the rigid material comprises a polymeric material as to increase the rigidity of the hockey leg pad (col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device”).
Regarding Claim 30, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the side portion (see annotated Fig.) is a medial side portion, the side of the hockey goalkeeper's leg is a medial side of 
Regarding Claim 31, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 30, as discussed in the rejections above. LaBerge et al. further teaches wherein the medial side portion includes a medial side knee part of the knee portion, the medial side extension is a medial side knee extension, and the medial side pad member is a medial side knee pad member (annotated fig. 2 shows the side extension and side pad member are in the medial side portion and in the knee portion, therein the side pad member is a medial side knee pad member).
Regarding Claim 32, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein: the side extension is a first side extension, the side pad member is a first side pad member; the side portion (48) comprises a second side extension (see annotated Fig.) that projects rearwardly from the front portion (42) and comprises a second side pad member (see annotated Fig.) of the padding; and the front pad member (42) and the second side pad member (see annotated Fig.) are interconnected (annotated Fig. 2 shows the second side extension projecting rearwardly from the front portion (42); col. 5 ll. 22-24 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein the second side pad member is a part of the side portion (48), and therein is connected to the front pad member).
Regarding Claim 33, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein the side portion (48) is a medial side portion (see annotated Fig.), the side of the hockey goalkeeper's leg is a medial side of 10the hockey goalkeeper's leg, the first side extension is a medial side knee extension, the first side pad member is a medial side knee pad member (see annotated Fig.), the second side extension is a medial 
Regarding Claim 34, LaBerge et al. teaches all of the limitations of Claim 33, as discussed in the rejection above. 
LaBerge does not teach wherein the reinforcement is a first reinforcement; the hockey goalkeeper leg pad comprises a second reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the second reinforcement; the front reinforcing member of the second reinforcement is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the second reinforcement; the side reinforcing member of the second reinforcement is adjacent to and stiffer than the second side pad member; and the front reinforcing member and the side reinforcing member of the second reinforcement are interconnected. 
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front 
Examiner notes the first and second reinforcement of Mollura is not the same as the first and second reinforcement as shown and disclosed in the instant drawings and specifications, however they meet the instant limitations as claimed. Examiner respectfully suggests further defining the boundaries of and relationship between the first and second reinforcement members, for example as shown in figs. 29-31 of the drawings.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the reinforcement is a first reinforcement; the hockey goalkeeper leg pad comprises a second reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the second reinforcement; the front reinforcing member of the second reinforcement is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the second reinforcement; the side reinforcing member of the second reinforcement is adjacent to and stiffer than the second side pad member; and the front reinforcing member and the side reinforcing member of the second reinforcement are interconnected so that there is increased strength and rigidity along a greater length of the hockey leg pad (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 35, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. LaBerge et al. further teaches wherein: the side portion is a medial side portion (annotated Fig. 2 shows the side portion is a medial side portion); the side of the 
Regarding Claim 36, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper, the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion (annotated Figs. 1 and 2 show padding disposed in the recited portions), the hockey goalkeeper leg pad comprising a covering (50) that covers at least part of the padding, the hockey goalkeeper leg pad comprising: - a front portion configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (42) of the padding; - a side portion (48) configured to overlie a side of the hockey goalkeeper's leg and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion (42) (annotated Fig. 12 shows the side extension projecting rearwardly from the front portion (42)) and comprises a side pad member (see annotated Fig.) of the padding; wherein the front pad member (42) and the side pad member are connected to one another independently of a connection of the covering and the padding (col. 5 ll. 22-26 discloses “foam insert layer 42 is secured by 
LaBerge et al. does not teach wherein the hockey goalkeeper leg pad comprises a reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member; and the front reinforcing member and the side reinforcing member are interconnected.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the hockey leg pad includes a reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the reinforcement; the front reinforcing member is adjacent  to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member; and the front reinforcing member and the side reinforcing member are interconnected so that the hockey leg pads are more rigid and offer a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 37, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a 
LaBerge et al. does not teach wherein the hockey goalkeeper leg pad comprises a reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member; and the front reinforcing member and the side reinforcing member are interconnected.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the hockey leg pad includes a reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the reinforcement; the front reinforcing member is 
Regarding Claim 38, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper, the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion, the hockey goalkeeper leg pad comprising: - a front portion configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (42) of the padding; - a side portion (48) configured to overlie a side of the hockey goalkeeper's leg and comprising a side extension that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated Fig. 12 shows the side extension projecting rearwardly from the front portion); wherein: the hockey goalkeeper leg pad comprises a reinforcement (see annotated Fig.) disposed in the front portion and the side portion (annotated fig. 1 shows the reinforcement disposed in the front and side portion); the front portion comprises a front reinforcing member of the reinforcement (see annotated Fig.); the front reinforcing member is adjacent to the front pad member (Annotated fig. 1 shows the front reinforcing member at the front of the pad therefore it is adjacent to the front pad member); the side portion comprises a side reinforcing member of the reinforcement (see annotated Fig.); the side reinforcing member is adjacent to the side pad member (Annotated fig. 1 shows the side reinforcing member at the side of the pad therefore it is adjacent to the side pad member); and the front reinforcing member and 
LaBerge et al. does not teach wherein the hockey goalkeeper leg pad comprises a reinforcement located inside the hockey goalkeeper leg pad, disposed in the front portion and the side portion, and comprising a rigid material; the front portion comprises a front reinforcing member of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member; and the front reinforcing member and the side reinforcing member are interconnected.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) located inside the leg pad (figs. 3 and 4 show the reinforcement (106) inside the leg pad (100)) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions) and comprising rigid material (col. 4 ll. 20-24 discloses “rigid, plastic, u-shaped member 106… provides 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the hockey leg pad includes a reinforcement disposed in the front portion and the side portion; the front portion comprises a front reinforcing member of the reinforcement; the front reinforcing member is adjacent  to and stiffer than the front pad member; the side portion comprises a side reinforcing member of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member; and the front reinforcing member and the side reinforcing member are interconnected so that the hockey leg pads are more rigid and offer a higher level of protection to the wearer (col. 4 ll. 22-24, “member 106… provides rigidity to the device”).
Regarding Claim 41, modified LaBerge et al. teaches all of the limitations of the hockey goal keeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the reinforcement is concealed from an exterior of the front portion of the hockey goalkeeper leg pad and of the side portion of the hockey goalkeeper leg pad.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the reinforcement is concealed from an exterior of the front portion of the hockey goalkeeper leg pad and of the side portion of the hockey goalkeeper leg pad so as to improve the aesthetic appeal of the hockey goalkeeper leg pad by hiding the reinforcement from plain view.
Regarding Claim 42, modified LaBerge et al. teaches all of the limitations of the hockey goal keeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the reinforcement is located inside the hockey goalkeeper leg pad.
Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the reinforcement is located inside the hockey goalkeeper leg pad so as to improve the aesthetic appeal of the hockey goalkeeper leg pad by hiding the reinforcement from plain view inside the hockey goalkeeper leg pad.
Regarding Claim 43, modified LaBerge et al. teaches all of the limitations of the hockey goal keeper leg pad of Claim 1, as discussed in the rejections above. LaBerge further teaches wherein the front pad member (see annotated Fig.) and the side pad member (see annotated Fig.) comprise a foam (annotated fig. 12 shows the front and side pad members being part of the padding (42, 48) and col. 5 ll. 20-22 discloses “the soft backing pad 48 is formed of a single piece of closed-cell foam. In FIG. 12, the foam insert layer 42”).

Attention is directed to Mollura, which teaches an analogous article of protective apparel. Mollura teaches a leg pad (100) comprising a leg portion (see annotated Fig.) configured to protect a leg of a wearer, the leg pad comprising padding (108) disposed in the leg portion (see annotated Fig.) (Figs. 3 and 4 show the padding disposed in the leg portion), the leg pad comprising a front portion (see annotated Fig.) and comprising a front pad member (see annotated Fig.) of the padding; and a side portion (see annotated Fig.) configured to overlie a side of the wearer's leg (Fig. 3 shows the side portion arranged so as to overlie the side of the wearer’s leg) and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion and comprises a side pad member (see annotated Fig.) of the padding (annotated fig. 3 shows the side extension projecting rearwardly from the front portion and comprising a side pad member); wherein: the front pad member and the side pad member are interconnected (fig. 3 shows the front pad member and the side pad member being interconnected); the hockey goalkeeper pad (100) comprises a reinforcement (106) disposed in the front portion and the side portion (annotated fig. 3 shows the reinforcement (106) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement; the front reinforcing member is adjacent to and stiffer than the front pad member; the side portion comprises a side reinforcing member (see annotated Fig.) of the reinforcement; the side reinforcing member is adjacent to and stiffer than the side pad member (annotated fig. 3 show the front and side portion comprising a front and side reinforcing member, respectively; col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device,” wherein as the reinforcement (106) provides rigidity it is stiffer than the foam padding (108)); and the front reinforcing member and the side reinforcing member are interconnected (fig.  3 shows the front and side reinforcing members being interconnected), and wherein the reinforcement (106) comprises rigid material (col. 4 ll. 20-24 disclose “rigid, plastic, u-shaped member 106… provides rigidity to the device”). Mollura further teaches wherein 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mollura such that the reinforcement contacts the foam so as to add rigidity and support to the foam (col. 4 ll. 20-24 discloses “rigid, plastic, u-shaped member 106… provides rigidity to the device”)
Regarding Claim 44, modified LaBerge et al. teaches all of the limitations of the hockey goal keeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does explicitly teach wherein a rotational stiffness of a connection between the front pad member and the side pad member is at least 1000 N-mm per degree. However, rotational stiffness is an inherent property of any connection between two members (see extrinsic evidence: Nordt, III et al. (US 2006/0026732), paragraph [0159]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. such that the rotational stiffness of a connection between the front pad member and the side pad member is at least 1000 N-mm per degree so as to be able to have appropriate amount of rotation, allowing the wearer to have the full range of motion as required by a hockey goalkeeper. Further, it should be noted that rotational stiffness is a result effective variable. The rotational stiffness must be high enough to allow the wearer to flex the connection outwards to move quickly into the required positions but also low enough to allow for adequate protection against incoming forces. It would have been obvious to one of ordinary skill in the art at the time the invention was made to create the invention of the prior art with a rotational stiffness of at least 1000 N-mm per degree since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the .

    PNG
    media_image1.png
    389
    874
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    824
    960
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    906
    863
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    503
    700
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    726
    783
    media_image5.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of Mollura (US 6468239), and further in view of Hudon et al. (US 2009/0025114).
Regarding Claim 5, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the front pad member and the side pad member are mechanically interlocked with one another.
Attention is drawn to Hudon et al. which teaches an analogous article of apparel. Hudon et al. teaches a hockey goalkeeper leg pad comprising a front pad member (26) and a side pad member (30). Hudon et al. further teaches wherein the front pad member (26) and side pad member (30) are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Hudon et al. such that the front pad member and side pad member are mechanically interlocked with one another so that the pads are removably attached to one another to allow for swapping of a worn pad for a new one, for example (paragraph [0026], “Preferably, the tenons 40 and the holes may be dimensioned so as to produce an interference fit and allow the pieces to be removably and frictionally engaged. Accordingly, the holes serve as mortices in which the tenons 40 are received”). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of Mollura (US 6468239), and further in view of Rumfelt (US 9861152).
Regarding Claim 8, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 6, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the front pad member and the side pad member are fastened together by a mechanical fastener between the front pad member and the side pad member.
Attention is drawn to Rumfelt which teaches an analogous article of apparel. Rumfelt teaches a pad (10) wearable on a user to protect the user, the pad comprising two pad members (28, 34) fastened 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Rumfelt et al. such that the front pad member and side pad member are fastened together by a mechanical fastener, as it would have been a simple substitution of one known fastener in the art for another equivalent fastener (see MPEP § 2144.06), especially as LaBerge et al. teaches that other known fasteners beyond what are listed may be used to fasten the front and side pad members together (col. 5 ll. 22-24, “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,”). 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of Mollura (US 6468239), and further in view of Mackey et al. (US 2016/0038821).
Regarding Claim 13, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 11, as discussed in the rejections above. 
LaBerge et al. does not teach wherein the covering comprises an outer cover and an inner cover; and the padding is disposed between the outer cover and the inner cover.
Attention is drawn to Mackey et al., which teaches an analogous article of apparel. Mackey et al. teaches a hockey goalkeeper leg pad (12) comprising padding (40), and a covering (42, 44) that covers at least part of the padding. Mackey et al. further teaches wherein the covering comprises an outer cover (42) and an inner cover (44); and the padding (40) is disposed between the outer cover (42) and the inner cover (44) (paragraph [0093], “the leg pad 12 is assembled by placing the protective padding 40 between the outer cover 42 and inner cover 44 and securing them together”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mackey et al. 
Regarding Claim 14, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 13, as discussed in the rejections above. LaBerge et al. further teaches the front pad member and the side pad member are connected to one another independently of fastening of the outer cover and the inner cover (col. 5 ll. 22-26 discloses “foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48 so as to make a single backing pad for the cosmetic component layer, which is encased in fabric sack 50,” wherein annotated fig. 12 shows the side pad member is a part of the side portion (48), and wherein as the front (42) and side pad members are only encased within the cover, the connection of the pad members is independent from the connection between the pad members and the cover).
LaBerge et al. does not teach wherein the outer cover and the inner cover are fastened to one another.
Attention is drawn to Mackey et al., which teaches an analogous article of apparel. Mackey teaches a hockey goalkeeper leg pad (12) comprising padding (40), and a covering (42, 44) that covers at least part of the padding, and wherein the covering comprises an outer cover (42) and an inner cover (44); and the padding (40) is disposed between the outer cover (42) and the inner cover (44) (paragraph [0093], “the leg pad 12 is assembled by placing the protective padding 40 between the outer cover 42 and inner cover 44 and securing them together”). Mackey et al. further teaches wherein the outer cover (42) and the inner cover (44) are fastened to one another (paragraph [0093], “the outer cover 42 is secured to the inner cover 44 through a binding 73 that extends along at least part (e.g., a majority or an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Mackey et al. such that the inner and outer cover are fastened together in order to secure the padding in between (paragraph [0093], “The fastener 69, in this case stitches, extends through the binding 73 and fastens the outer cover 42 and the inner cover 44 together with the protective padding 40 in between.”).
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of Mollura (US 6468239), and further in view of Carlston (US 2019/0011216).
Regarding Claim 24, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 23, as discussed in the rejections above. 
LaBerge et al. does not teach explicitly wherein a modulus of elasticity of the rigid material is at least 500 MPa. 
Attention is drawn to Carlston which teaches an analogous article of protective apparel. Carlston teaches a protector (10) with a reinforcement (20), the reinforcement (20) being made of a rigid material (paragraph [0023], “a second semi rigid material 20,” wherein as the material is semi rigid, it is rigid to a degree). Carlston further teaches wherein a modulus of elasticity of the rigid material is at least 500 Mpa (paragraph [0023], “the second material has… a tensile modulus ranging from between 60,000 and 120,000 Mpa,” wherein 60,000 is at least 500 Mpa; Examiner notes that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. top include the teachings of Carlston such 
Regarding Claim 25, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 23, as discussed in the rejections above. 
LaBerge et al. does not teach wherein a modulus of elasticity of the rigid material is at least 1,500 MPa. 
Attention is drawn to Carlston which teaches an analogous article of protective apparel. Carlston teaches a protector (10) with a reinforcement (20), the reinforcement (20) being made of a rigid material (paragraph [0023], “a second semi rigid material 20,” wherein as the material is semi rigid, it is rigid to a degree). Carlston further teaches wherein a modulus of elasticity of the rigid material is at least 1500 Mpa (paragraph [0023], “the second material has… a tensile modulus ranging from between 60,000 and 120,000 Mpa,” wherein 60,000 is at least 1500 Mpa; Examiner notes that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. top include the teachings of Carlston such that the modulus of elasticity of the rigid material is at least 1500 Mpa so as to provide greater 
Regarding Claim 26, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 23, as discussed in the rejections above. 
LaBerge et al. does not teach wherein a modulus of elasticity of the rigid material is at least 100,000 MPa.
Attention is drawn to Carlston which teaches an analogous article of protective apparel. Carlston teaches a protector (10) with a reinforcement (20), the reinforcement (20) being made of a rigid material (paragraph [0023], “a second semi rigid material 20,” wherein as the material is semi rigid, it is rigid to a degree). Carlston further teaches wherein a modulus of elasticity of the rigid material is at least 100,000 Mpa (paragraph [0023], “the second material has… a tensile modulus ranging from between 60,000 and 120,000 Mpa,” wherein 120,000 is at least 100,000 Mpa; Examiner notes that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. top include the teachings of Carlston such that the modulus of elasticity of the rigid material is at least 100,000 Mpa so as to provide greater protection and support for the wearer. Further, it should be noted that modulus of elasticity is a result .
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931) in view of Mollura (US 6468239), and further in view of Nelson et al. (US 5273702).
Regarding Claim 28, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 1, as discussed in the rejections prior. 
LaBerge et al. does not teach wherein the reinforcement comprises a rib extending from the front reinforcing member to the side reinforcing member.
Attention is drawn to Nelson et al., which teaches an analogous article of protective apparel. Nelson et al. teaches a leg pad (48) to protect the leg of the wearer, the leg pad comprising a leg portion (see annotated Fig.), the leg pad comprising padding (50, 52) disposed in the leg portion (fig. 6 shows the padding (50, 52) disposed in the leg portion), the leg pad (48) comprising a front portion (see annotated Fig.) and comprising a front pad member (52) of the padding, and a side portion (see annotated Fig.) comprising a side pad member (see annotated Fig.) of the padding, wherein the front pad member and side pad member are interconnected (annotated fig. 6 shows the front and side pad members being interconnected) the leg pad comprising a reinforcement (58) disposed in the front portion and side portion (fig. 6 shows the reinforcement (58) disposed in the front and side portions); the front portion comprises a front reinforcing member (see annotated Fig.) of the reinforcement (58) (annotated fig. 6 shows a front reinforcing member of the reinforcement); the front reinforcing member 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Nelson et al. so that the reinforcement comprises a rib extending from the front reinforcing member to the side reinforcing member to provide additional support to the reinforcements.
Regarding Claim 29, LaBerge et al. teaches all the limitations of the hockey goalkeeper leg pad of Claim 15, as discussed in the rejections prior. 
LaBerge et al. does not teach wherein the reinforcement comprises a plurality of ribs extending from the front reinforcing member to the side reinforcing member.
Attention is drawn to Nelson et al., which teaches an analogous article of protective apparel. Nelson et al. teaches a leg pad (48) to protect the leg of the wearer, the leg pad comprising a leg portion (see annotated Fig.), the leg pad comprising padding (50, 52) disposed in the leg portion (fig. 6 shows the padding (50, 42) disposed in the leg portion), the leg pad (48) comprising a front portion (see 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LaBerge et al. to include the teachings of Nelson et al. so that the reinforcement comprises a plurality of ribs extending from the front reinforcing member to the side reinforcing member to provide additional support to the reinforcements.

    PNG
    media_image6.png
    744
    796
    media_image6.png
    Greyscale

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over LaBerge et al. (US 5093931).
Regarding Claim 39, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper, the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion, the hockey goalkeeper leg pad comprising: - a front portion configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (42) of the padding; - a medial side portion (see 
LaBerge does not teach explicitly wherein the medial side calf extension is configured to bear loading from the lower leg region of the hockey goalkeeper when the medial side knee extension engages a playing surface, however as the medial side calf extension projects rearwardly from the front portion, and is directly below the medial side knee extension, and is configured to be adjacent the leg of the hockey goalkeeper, the medial side calf extension possesses the claimed structure and would obviously bear a load when the medial knee side extension engages a playing surface.
Regarding Claim 40, LaBerge et al. teaches a hockey goalkeeper leg pad (20) wearable on a leg of a hockey goalkeeper to protect the leg, the hockey goalkeeper leg pad comprising an upper leg portion (see annotated Fig.), a knee portion (see annotated Fig.), a lower leg portion (see annotated Fig.), and a foot portion (see annotated Fig.) respectively configured to protect an upper leg region, a knee, a lower leg region, and a foot of the hockey goalkeeper, the hockey goalkeeper leg pad comprising padding disposed in the upper leg portion, the knee portion, the lower leg portion, and the foot portion, the hockey goalkeeper leg pad comprising: - a front portion configured to overlie a front of the hockey goalkeeper's leg and comprising a front pad member (42) of the padding; - a side portion (48) configured to overlie a side of the hockey goalkeeper's leg and comprising a side extension (see annotated Fig.) that projects rearwardly from the front portion (annotated fig. 12 shows the side extension extending rearwardly from the front portion) and comprises a side pad member (see annotated Fig.) of the padding. 
.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-44 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations.
Regarding the 35 U.S.C. 102 rejections of Independent Claims 1, 36, and 37, and dependent claims 2-4, 6, 7, 9-12, 30, 33, and 35, Applicant submits that LaBerge et al. does not teach a reinforcement disposed in a front and side portion of the hockey goalkeeper leg pad, and therefore does not anticipate these claims. Examiner agrees, and therefore the rejection has been withdrawn.  
Regarding the 35 U.S.C. 103 rejection of Claim 5, Applicant submits that it would not have been obvious to one of ordinary skill in the art to fasten the pad members 42 and 48 using a mechanical interlock connection as the padding material is “only for the conform of the wearer” and therefore would render the leg pad of LaBerge unsatisfactory for use. Examiner disagrees, and submits that LaBerge’s padding members being used for the comfort of the wearer does not mean that the padding members cannot be mechanically interlocked. Examiner further submits that LaBerge teaches “the foam insert layer 42 is secured by gluing, heating or some other acceptable means to the soft backing pad layer 48,” wherein “some other acceptable means” is a broad recitation of fastener types. LaBerge does not teach away from any type of fastener being used to secure the pad members together, therefore LaBerge et al can be predictably modified as set forth above without being rendered unsatisfactory.
Regarding the 35 U.S.C. 103 rejection of Claims 23-27, Applicant submits that it would not have been obvious to make the reinforcement of LaBerge et al. rigid as it would render the leg pad of LaBerge et al. unsatisfactory for its intended purpose. As stated above, Examiner agrees that the LaBerge et al. does not teach a reinforcement, therefore Examiner agrees that it would not have been obvious to make the reinforcement of LaBerge et al. rigid. However, a new ground of rejection is made in view of Mollura and Carlson et al., as Examiner disagrees that modifying LaBerge et al. to use stiffer materials would render the leg pad unsatisfactory for its intended purpose, as it would provide additional protection to the wearer, which is the purpose of wearing hockey goal keeper leg pads like those taught by LaBerge et al. 
Regarding the 35 U.S.C. 103 rejections of Independent Claim 38, Applicant submits that LaBerge et al. does not teach a rigid reinforcement located inside the hockey goalkeeper leg pad, and therefore does not anticipate these Claims. Examiner agrees, and therefore the rejection has been withdrawn. 
Regarding the 35 U.S.C. 103 rejections of Independent Claim 39, Applicant submits that LaBerge et al. does not teach a medial side calf extension configured to bear loading from a lower leg region of a hockey goalkeeper when a medial side knee extension engages a playing surface as the padding is only for the comfort of the wearer and LaBerge does not teach the thickness of the medial side calf extension to be sufficient to enable loading. Examiner disagrees, and submits that even though LaBerge et al. teachings the pad members being for the comfort of the wearer, this is not the only function that can be performed by the hockey leg pads. Examiner further submits that any item can be configured to bear a load, and as the leg pad of LaBerge is intended to be used in hockey, it would obviously be able to bear the load of the wearer. Additionally, Examiner submits that Claim 39 does not claim any thickness of the medial side calf extension, therefore this limitation was not considered. Therefore, as the leg pads of LaBerge et al. are intended to be used for hockey and can bear a load, as well as meeting all of the additional claimed structure (as set forth in the rejection above), the 35 U.S.C. 103 rejection of Claim 39 has been maintained. 
Regarding the 35 U.S.C. 103 rejection of Claim 40, Applicant submits that LaBerge et al. does not teach a side portion rotatable relative to a front portion over a range of motion, and the range of motion comprises a portion of the side portion relative to the front portion in which a resistance of the side portion to rotate outwardly is different from a resistance of the side portion to rotate inwardly, as the differing lengths of the edges of the side portion that were relied on to teach this cannot be relied on because LaBerge does not teach the drawings being to scale and as the different lengths would not lead to different rotational resistance. Examiner disagrees, and submits that while LaBerge et al. does not teach the drawings being to scale, the drawings clearly show the inner edge of the side portion being longer than the outer edge of the leg portion, as the outer edge extends the entire width of pad 
Regarding newly added Claims 41-44 as set forth above, Applicant submits that Claims 41-44 are not anticipated over LaBerge et al. Examiner agrees, and has set forth a 35 U.S.C. 103 rejection in view of LaBerge et al. and Mollura above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reeder (US 2785407) teaches a leg pad with a reinforcement member disposed within the leg pad. Sigl (US 5361410) teaches a leg pad with a rigid reinforcement member disposed next to foam padding and hidden from the outer surface of the leg pad.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732